DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-6 filed July 11, 2019 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terajima (JP10262385A).
Regarding claim 1, Terajima discloses an opening-closing body drive device (Figs. 1-2, ¶ s 1, 12-13) comprising: a motor (M; Fig. 1, ¶  13) that opens and closes an opening-closing body (12; Fig. 2, ¶  12); and a controller (20; Fig. 2, ¶  13) that controls driving of the motor (M), wherein the controller recognizes an arrested position (fully closed position; ¶ s 8, 34) of the motor (M) during a closing action as a reference position (¶  4) and performs an entrapment process (¶ s 32-34) in a section (¶  4) excluding a mask section (dead zone; ¶ s 4, 9-10) from the reference position to a predetermined position (¶  11) toward an opening direction side, and the controller updates (¶ s 15, 18) the reference position when the arrested position of the motor is located toward a closing direction side of a set position (¶  23), which is set in the mask section, and does not update the reference position when the arrested position of the motor is located toward an opening direction side of the set position (¶ s 23-26, 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Terajima (JP10262385A).
Regarding claim 2, Terajima discloses the opening-closing body drive device according to claim 1, wherein the set position is set toward the opening direction side of the reference position (¶ 34, 47).  It also would have been obvious for a person skilled in the art to set the position based on the required design circumstances and using a known technique (MPEP 2143).
Regarding claim 3, Terajima discloses the opening-closing body drive device according to claim 1, wherein the set position (¶ s 23-26, 33) is set at a position that is the same as the reference position (¶ s 6-8, 34).  It also would have been obvious for a person skilled in the art to set the position based on the required design circumstances and using a known technique (MPEP 2143).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Kamata et al. (JP2017008588A, hereinafter Kamata).
Regarding claim 4, Terajima discloses the opening-closing body drive device according to claim 1.  However, Terajima is silent to the controller performing a soft-stop process.
In claim 4, Kamata teaches wherein the controller (1; Figure 1, ¶ s 13-14) performs a soft stop process (¶  5, 25) that stops supplying power to the motor (3/4/5/6; Fig. 1, ¶ s 17-18) before rotation of the motor is arrested during the closing action (¶  18), and when having performed the soft stop process 
For claim 4, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the opening-closing body drive device of Terajima by adding a soft stop process that is stopped by the controller after an N number of times as taught by Kamata.  Doing so, allows for adjusting the moving speed of the window glass thereby reducing the burden on the drive system and preventing the occurrence of an uncomfortable impact sound (¶  5), and the determining the validity/invalidity of the soft stop function by the controller (¶  26).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Koga (JP08240071A).
Regarding claim 5, Terajima discloses an opening-closing body drive device (Figs. 1-2, ¶ s 1, 12-13) comprising: a motor (M; Fig. 1, ¶  13) that opens and closes an opening-closing body (12; Fig. 2, ¶  12); and a controller (20; Fig. 2, ¶  13) that controls driving of the motor (M), wherein when rotation of the motor (M) is arrested (fully closed position, ¶ s 8, 34) during a closing action, the controller recognizes an arrested position as a reference position (¶  4) and performs an entrapment detection process in a section excluding a mask section (dead zone; ¶ s 4, 9-10) having a predetermined length from the reference position (¶  11) toward an opening direction side.  
However, Terajima is silent to the controller correcting the length of the mask section to offset a difference of the arrested position and the initial reference position.
In claim 5
For claim 5, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the opening-closing body drive device of Terajima by updating the controller to correct the length of the mask section to offset a difference of the arrested position and the initial reference position as taught by Koga.  Doing so, allows for a constant and accurate determination of the detection range (Purpose section and ¶ s 5, 7, 27, and 30).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Terajima in view of Koga and further in view of Kamata.
Regarding claim 6, Terajima in view of Koga discloses the opening-closing body drive device according to claim 5.  However, Terajima in view of Koga is silent to wherein the controller performs a soft stop process.
In claim 6, Kamata teaches wherein the controller (1; Fig. 1, ¶ s 13-14, ) performs a soft stop process (¶  5, 25) that stops supplying power to the motor (3/4/5/6; Fig. 1, ¶ s 17-18) before rotation of the motor is arrested during a closing action (¶  18), and when having performed the soft stop process an N number of times (¶  25) after updating the reference position (¶  28), the controller does not perform the soft stop process in a next closing action (¶ s 26-27).
For claim 6, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the opening-closing body drive device of Terajima in view of Koga by adding a soft stop process that is stopped by the controller after an N number of times as taught by Kamata.  Doing so, allows for adjusting the moving speed of the window glass thereby reducing the burden on the drive system and preventing the occurrence of an uncomfortable impact sound (¶  5), and determining the validity/invalidity of the soft stop function by the controller (¶  26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Castellon (US6555978) teaches an automobile anti-pinching system and including a soft stop function.
Eichin (US20050229498A1) teaches a method for positioning a window of a vehicle with a soft stop position.
Pruessel et al. (US20120095650A1) teaches a method for determining a position point of a window or a roof of a vehicle with a soft stop and anti-trapping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612